                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

   JOE ULE, Individually and as Personal
   Representative of the Estate of JACK             §
   ULE, decedent,                                   §
                                                    §
                                  Plaintiffs,       § CAUSE NO.: 19 CV 1459
                                                    §
   V.                                               §
                                                    §
   BEXAR COUNTY, SHERIFF JAVIER                     §
   SALAZAR, and BEXAR COUNTY                        §
   HOSPITAL DISTRICT d/b/a UNIVER-                  §
   SITY HEALTH SYSTEMS,

                                  Defendants



                           PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES JOE ULE, Individually and as the Representative for the Estate of JACK

ULE, decedent, complaining of and about BEXAR COUNTY, “Unknown/Unnamed” Offic-

ers/Employees of BEXAR COUNTY, BEXAR COUNTY HOSPITAL DISTRICT d/b/a UNI-

VERSITY HEALTH SYSTEMS, “Unknown/Unnamed” Officers/Employees of BEXAR

COUNTY HOSPITAL DISTRICT d/b/a UNIVERSITY HEALTH SYSTEMS, and BEXAR

COUNTY, SHERIFF JAVIER SALAZAR, and “Unknown/Unnamed” Officers/Employees of

BEXAR COUNTY, SHERIFF JAVIER SALAZAR, and for cause of action shows unto the Court

the following:
                                     I.    INTRODUCTION

        1.       This case arises from the callous treatment of Jack Ule, 63-year-old uninsured

homeless man with chronic and severe mental illness, including bipolar disorder and

                                                1
schizophrenia, as well as worsening heart disease. Jack was seen at UHS numerous times in the

months preceding his death for which his mental illness and ill health were documented, but inad-

equately treated. Records of his visits demonstrate that Jack was subjected to substandard care

and discrimination, because he was homeless, uninsured, and mentally ill.

       2.       UHS states that “The mission of University Health System is to improve the good

health of the community through high quality compassionate patient care, innovation, education

and discovery.”1 Unfortunately, the UHS medical professionals upon whom Jack relied saw him

as a mentally ill, uninsured homeless man who was over-utilizing healthcare services and exhibit-

ing behavioral problems that failed to warrant medical attention. Jack Ule was discriminated to

death! The care Jack received from UHS was lacking in both quality and compassion, and invites

questions, such as:

            •   What did UHS do to improve Jack Ule’s health?

            •   What high quality patient care did UHS provide to Jack Ule at the main facility and

                Jail?

            •   What high quality compassionate care did UHS provide to Jack Ule at the main

                facility and Jail?

            •   Was Jack Ule’s patient care attentive as stated in UHS Mission statement?

            •   Was UHS patient care of Jack Ule kind and helpful without exception?

            •   Does UHS’s failure to Jack Ule of the above five points make UHS a most trusted

                institution?

       3.       Incredibly, on April 4, 2019, Jack was arrested for trespass by the same hospital



1
 https://www.universityhealthsystem.com/about-us/mission-vision-and-values (last visited
12.12.19)

                                                 2
entity, which hours prior had prematurely pushed Jack out of the Emergency Department. Jack

was nonviolent in all prior encounters with the hospital entity. It is inexplicable that Jack was

arrested, rather than escorted off the property. Further, despite his documented mental health his-

tory, Jack was incarcerated in the Adult Detention Center, rather than Emergency Mental Health

Detention.

          4.       The Adult Detention Center states that its “MISSION & PURPOSE” is:

               •   To deliver detention services and operations necessary for the protection of society,
                   provide a safe environment to the staff working in the building, and maintain the
                   proper well-being of incarcerated persons.

               •   To provide an environment for incarcerated persons in which correction of behavior
                   is possible if the individual so desires. Such an environment shall include the pro-
                   tection of the incarcerated person from victimization within the facility.

               •   To provide an environment for incarcerated persons that maintains the appropriate
                   due process and internal legality necessary to protect an individual’s constitutional
                   rights.

               •   To return the offender to society in a condition (physically, mentally, or any other
                   manner) no worse than when the prisoner came into the facility.

               •   To provide the courts, upon request, with information to and in sentencing decision.

               •   To provide the necessary levels of security, appropriate detainee classification, and
                   staff training to safely accomplish the preceding objectives.2

          5.       Sadly, the Adult Detention Center fell woefully short of fulfilling its mission and

purpose with respect to its treatment of Jack. In particular, Jack was jailed for a nonviolent mis-

demeanor, and could not afford nominal bond – in his case just $500. As a result, Jack remained

incarcerated. While incarcerated, Jack continued to receive substandard care both for his mental

illness and physical illness (heart disease). In fact, in the twenty-four hours prior to his death

officers repeatedly notified the nurse that there were concerns about Jack, who was exhibiting



22
     https://www.bexar.org/749/Adult-Detention-Center-Facility (last visited 12.12.19)

                                                     3
aberrant lack of bowel control, shortness of breath, and confusion. Jack’s needs were minimized

dismissed, and/or ignored. Jack died a horrible, painful death from heart disease on April 18, 2019,

just two weeks after he was incarcerated.

                                  II.     JURISDICTION AND VENUE

        6.      This Court has jurisdiction over the claims raised in this Complaint under 42 U.S.C.

§ 1983, 28 U.S.C. §§ 1331 and 1343, and the Eighth and Fourteenth Amendments to the United

States Constitution.

        7.      Venue is appropriate in the Western District of Texas under 28 U.S.C. § 1391 as

Defendants are residents of the Western District of Texas, and the acts complained of arose in the

Western District of Texas.

                                   III.    PARTIES AND SERVICE

        8.      Plaintiff JOE ULE (“Joe” or “Plaintiff”), is an individual and brings this suit on

behalf of himself and as the personal representative of the Estate of JACK ULE (“Jack” or “Plain-

tiff-Decedent”), who is deceased. Joe is Jack’s surviving brother. Joe and Jack collectively may

be referred to as “Plaintiffs.”

        9.      Defendant BEXAR COUNTY is a municipal corporation organized under the laws

of the State of Texas. 3 The Bexar County Sheriff’s Department is a division of Bexar County and

operates the Bexar County Jail. Bexar County may be served with process by serving Nelson

Wolff as County Judge of Bexar County, at 101 W. Nueva, 10th floor, San Antonio, Texas, 78205.

In addition, service of Bexar County can be effected by personal delivery.




3
        “A municipality is liable under this chapter for damages arising from its governmental
functions, which are those functions that are enjoined on a municipality by law and are given it by
the state as part of the state's sovereignty, to be exercised by the municipality in the interest of the
general public.” Tex. Civ. Prac. & Rem. § 101.0215.

                                                   4
         10.     Defendant SHERIFF JAVIER SALAZAR (“Sheriff Salazar”) is named officially

and individually, and may be served with process at 200 N Comal, San Antonio, Texas, 78207.

At all times relevant to this cause, Sheriff Salazar was operating in the course and scope of his

agency and/or employment relationship with the Bexar County Sheriff’s Office. Under Tex. Local

Gov't Code § 351.041 and Tex. Code Crim. Proc. Art. 16.21, the Sheriff is responsible for those

incarcerated at his jail and is "the keeper of the county jail," "shall safely keep all prisoners com-

mitted to the jail," and "shall continue to exercise supervision and control over the jail." It is Sheriff

Salazar's responsibility to hold detainees in a manner consistent with his oath to uphold both the

Texas and United States Constitutions. 4 It is Sheriff Salazar's responsibility to hold detainees in

a manner consistent with his oath to uphold both the Texas and United States Constitutions. The

Sheriff of a county serves as the jail administrator any time there is a not a person available who

satisfies the examination requirements set forth in Tex. Gov't Code, § 511.00905 and “if there is a

vacancy … the sheriff shall serve as administrator of the jail until a new administrator is appointed

and assumes the position.”5

         11.     BEXAR COUNTY HOSPITAL DISTRICT d/b/a UNIVERSITY HEALTH SYS-

TEM (“UHS”), may be served with process by serving Dr. Dianna M. Burns-Banks (Secretary of

the Board) at 1954 E. Houston, San Antonio, Texas, 78202. In addition, service of UHS may be

effected by personal delivery. UHS is a political subdivision of the state of Texas, and a public

health system created in 1955 to provide medical care to the indigent of Bexar County. The Texas

Supreme Court has held that county hospital districts are political subdivisions of the State author-

ized by the Texas Legislature to “provide for the establishment of a hospital or hospital system to




4
    See ODonnell v. Harris County, 892 F.3d 147, 157 (5th Cir. 2018).
5
    Tex. Local Gov't Code, § 351.034(d).

                                                    5
furnish medical aid and hospital care to indigent and needy persons residing in the district.”6 The

Adult Detention Center at issue states that primary care services are provided by UHS, including

medical staff, on-site services, clinic, pharmacy, and in-patient care.7 Pursuant to this Court’s

holding in Rodriguez v. Bexar Cnty., entities must be separated for purposed of determining liabil-

ity: “Bexar County and Bexar County Hospital District d/b/a University Health System ("UHS")

are distinct legal entities. Therefore, it must ultimately be determined which entity employed each

individual Defendant.”8

                                 IV.    FACTUAL ALLEGATIONS

                        Mental Illness Altered Jack’s Trajectory in Life

       12.     Jack Ule grew up no different than your average American kid who dreams of a

bright future. Jack had three siblings, and great up in Cleveland, Ohio.

       13.     Jack was a straight A student. He attended John Carroll University for two years,

where he played on the baseball team. Jack then went to Ohio State, where he received degrees in

both Agronomy and Business. Jack paid for his entire education by working at restaurants in the

area; he never took out loans.



                                  [This page intentionally left short.]




6
  See Rodriguez v. Bexar Cnty., Civil Action No. SA-18-CV-248-XR, 2018 U.S. Dist. LEXIS
157585 at *3 (W.D. Tex. Sept. 17, 2018) (“The Texas Supreme Court has held that county hospital
districts are political subdivisions of the State authorized by the Texas Legislature to ‘provide for
the establishment of a hospital or hospital system to furnish medical aid and hospital care to indi-
gent and needy persons residing in the district.’” (quoting Klein v. Hernandez, 315 S.W.3d 1, 7
(Tex. 2010) (quoting Tex. Health & Safety Code § 281.002(a)).
7
  https://www.bexar.org/737/Medical-Services (last visited 12.12.19).
8
  Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 at *3.

                                                   6
Jack as a school boy age 10 (circa 1966).

       14.    Jack was a great Uncle to his brother Joe’s sons, Joey and Steven, and his sister,

Peggy’s sons, Kevin and Dennis, with whom he spent lots of time as they were growing up.



                               [This page intentionally left short.]




                                                7
Jack with one of his nephews (circa 1980).

           15.   Unfortunately, in late twenties, Jack’s mental state began to deteriorate. He returned

to Cleveland, OH to live with mother, and continued working until year 2000. At this time, against

Jack’s wishes, he began to receive disability income, because he was unable to work due to mental

illness.

           16.   Jack did his best to take care of mother, Sylvia, until her death in 2015.




                                 [This page intentionally left short.]




                                                   8
Jack with his mother, Sylvia, and his great-niece, Daphne.

       17.     After Sylvia’s death, Jack drifted. Jack always wanted to live in El Paso, Texas,

but got stuck in San Antonio.

       18.     Homelessness and mental illness profoundly affected the reality of Jack’s adult life

versus his childhood dreams and potential as a young man. This new path, however, was not

meant to end alone in a jail cell suffering and gasping for his last breath.

       19.     At the time of him death, Jack was a pretrial detainee for constitutional purposes.

       20.     Jack has suffered for decades from known mental illness. Due to his mental illness,

he was unable to work, which left him homeless and uninsured.

       21.     Many homeless adults suffer from chronic and severe mental illness. The visibility

of mentally ill people has led to the creation of a stereotype for the entire homeless population; the



                                                  9
earlier stereotype of the homeless alcoholic has been replaced in recent years with that of the men-

tally ill homeless person.9

       22.     The handling of Jack’s care acutely demonstrates the pervasive biases existing in

the healthcare system. In particular, there is implicit bias, which refers to the attitudes or stereo-

types that affect our understanding, actions, and decisions in an unconscious manner.10 Signifi-

cantly, extensive evidence and research has found that unconscious biases can lead to differential

treatment of patients by race, gender, weight, age, language, income and insurance status.11

       23.     Jack was not only homeless and uninsured, but also suffering from mental illness.

As such, Jack was particularly vulnerable to differential treatment as a pretrial detainee.

                                         February 7, 2019

       24.     On February 7, 2019, Jack enrolled into UHS for his first admission to date.

       25.     On that date, Jack was diagnosed with Chronic Mental Illness code F99 by Vicki

L. Hubbard, M.D. (“Dr. Hubbard”). Dr. Hubbard provided no rationale for the Chronic Mental

Illness diagnosis in medical records during the visit (1081-1108). Dr. Hubbard’s only other docu-

mentation regarding Mental Health was within “Physical Exam Findings,” in which Jack’s psy-

chiatric status was described as “appropriate affect” (1105).

       26.     Throughout the February 7, 2019, medical records, Jack was documented as UN-

INSURED, OVERWEIGHT, and HOMELESS (1103-1107).                        Being overweight is another



9
  National Center for Biotechnology Information, Homelessness, Health, and Human Needs (In-
stitute of Medicine (US) Committee on Health Care for Homeless People) at
https://www.ncbi.nlm.nih.gov/books/NBK218236/ (last visited on 12.12.19).
10
   Medical Group Management Association, “Implicit bias: the importance of self-awareness for
patient care and in the workplace,” at https://www.mgma.com/data/data-stories/implicit-bias-the-
importance-of-self-awareness-fo (last visited 12.12.19).
11
   National Center for Biotechnology Information, Implicit bias in healthcare professionals: a
systemic review (Chloe FitzGerald; Samia Hurst),
at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5333436/ (last visited 12.12.19).

                                                 10
characteristic which can mark a health care patient for discriminatory treatment and substandard

medical care.12

          27.    Dr. Hubbard discovered a new onset of Atrial Flutter with frequent falls, tachycar-

dia, fatigue on exertion, and swelling in lower extremities – all symptoms consistent with heart

disease; however, no cardiac enzyme tests, no electrocardiogram, or echocardiogram were per-

formed.

          28.    Instead, Jack was discharged the same day.

                                         February 19, 2019

          29.    On or about February 19, 2019, UHS Officer Amy Ximenez arrived at University

Hospital, and stated in her report:

                 On arrival Officers made contact with PCC Chris Poore RN., who
                 stated:

                 Patient Jack Ule has been discharged and is refusing to get up and
                 out of the bed. Ule was refusing all medical services and was not
                 letting medical staff complete the plan of care for him. Ule was ad-
                 vised he would be discharged. Officers would continue to stand-by
                 at the request of PCC Poore.

                 PCC Poore stated he would find Mr. Ule some clothes and offer him
                 a bus pass, after Mr. Ule received clothing items he dressed and was
                 escorted out of the hospital's main entrance without incident.

See composite Exhibit A at 31-32 (UHS Incident # 19-000635).

                                         February 22, 2019

          30.    On or about February 22, 2019, UHS Officer Barry Holmes, arrived at University

Hospital, and stated in his report:

                 Upon arrival contact was made with Nurse PCC Amanda Rey who
                 stated her patient, whom she identified as Jack Ule, is a regular pa-
                 tient, currently, registered, with a serious medical condition to his


12
     See notes 10-11, supra.

                                                  11
                groin and while she is mindful of Ule’s serious condition, she has
                spoken to Ule and warned him to cease touching/scratching himself,
                in public, and in a manner that others at this facility may find inap-
                propriate and/or offensive.

                Contact was made with Ule who stated he is suffering with a lot of
                pain and discomfort from his cancer and was scratching himself,
                over his pants, in an effort to reduce the discomfort. I advised Ule
                that others could easily interpret the actions as inappropriate. I ob-
                served several people in the waiting area; no complaints against Ule
                were noted.

See composite Exhibit A at 24-25 (UHS Incident # 19-000683).

       31.      On or about February 22, 2019, UHS Officer David Hapney, arrived at University

Hospital, and stated in his report:

                Upon making location, I contacted Cafeteria Supervisor R. Ram-
                bojun who requested I ask discharged patient J. Ule to leave the caf-
                eteria,. Rambojun reported Ule had not made a purchase and was
                making customers uncomfortable with his scratching and ·odd be-
                havior. Rambojun also reported he was told Ule has an infectious
                medical condition (scabies).

                I contacted Ule and informed him he was discharged and had no
                further business at UH. I escorted Ule to the Sky Tower 1st floor
                Main Entrance and off the premises.

See composite Exhibit A at 27-28 (UHS Incident # 19-000670).

       32.      On February 23, 2019, Officer Hapney then added a supplement to the report,

which stated:

                Upon making location, I observed patient J. Ule asleep with his head
                lying on a table. I contacted Ule concerning his patient status. Ule
                reported he was currently registered as a patient In the Emergency
                Department.


                I escorted Ule to the Emergency Department waiting area and con-
                firmed his patient status with medical staff. I informed Ule to remain
                in the waiting area until he was called or he would be removed from
                the system and have to re-register. I also informed Ule not to return
                to the cafeteria unless he was making a purchase.


                                                 12
See composite Exhibit A at 29 (UHS Incident # 19-000670).

                                             March 13, 2019

         33.       On or about March 13, 2019, another report UHS# Incident #19-000897, UHS em-

ployee Rushing-Uribe called to report to have Jack removed because Jack was talking to himself

and loitering in the cafeteria. It was discovered Jack had a have a medical wrist-band, so he was

escorted back to the Emergency Center. See composite Exhibit A at 20-22 (UHS Incident # 19-

000897).

                         March 18, 2019 – Jack is Admitted and Discharged

         34.       On or about March 18, 2019, Physician Assistant William Morris (“PA Morris”)

made first contact with Jack at 02:27 and ended session at 02:30 per Garrett Frazier (Scribe) sign-

off (0487-0490). Morris documented the following:

               •   “… patient has been seen here multiple times for the same complaint” (0487); and

               •   “The patient has been medically screened within the limited time and resources

                   available to do so and it has been determined that no clinically apparent life of limb

                   threatening condition currently exists.” (0490)

         35.       Based on the timeline noted, PA Morris made his determination within just three

minutes. As indicated by PA Morris’ note, Jack was subjected to discrimination by healthcare

providers, who saw Jack as a homeless, uninsured, mentally ill patient that was overutilizing ser-

vices.

         36.       On March 18, 2019 at 08:51, Brian Parker, M.D. (“Dr. Parker”) noted in HPI: (Jack

Ule) reports BLE swelling, but states, ‘this is because I always lay down flat.’ Of note, patient

states that he does not take medication at home ‘because I do not need them.’ States that ‘I do not

take Lasix at home because it would not be effective.’

                                                    13
       37.     In addition, Dr. Parker later stated “(JACK ULE) has capacity to make medical

decisions currently (0495-0496).”

       38.     Jack was discharged that same day at 10:15.

                        March 19, 2019 – Jack Receives Trespass Warning

       39.     On March 19, 2019, at 2:28, Jack received a written criminal trespass warning for

loitering and causing disturbance with staff. See composite Exhibit A at 2-3 and 14-19 (UHS

Incident # 19-000992).

                               March 21, 2019 – Jack is Admitted

       40.     On or about March 21, 2019, Jack was admitted for hypervolemia due to acute heart

failure exacerbation.

       41.     Jack remained hospitalized until March 28, 2019 for exacerbation (0311).

                              March 28, 2019 – Jack is Discharged

       42.     On or about, March 28, 2019, UHS Officer Miguel Trevino (“Officer Trevino”)

was called to the UHS clinic, because Jack would not allow medical staff to remove the IV from

his arm and kept denying access. Jack also complained about not having shoes, and said that he

was not leaving without shoes. The RN started Jack arrived without shoes, and they were willing

to provide him with disposable foot covers as a resolution for his complaint. Jack then was escorted

out of the main entrance of the hospital. See composite Exhibit A at 11-13 (UHS Incident # 19-

001123).

                         April 3, 2019 – Jack is Admitted and Discharged

       43.     Per UHS records, Jack was admitted on April 3, 2019, with a chief complaint of CP

(Chest Pain) and SOB (Shortness of Breath).

       44.     UHS performed a chest x-ray. Jack’s chest x-ray showed a difference in findings



                                                14
from that of March 21, 2019. In particular, cardiomegaly, pulmonary vascular congestion, and

interstitial pulmonary edema were found on the April 3 chest x-ray, as opposed to that of March

21 where Jack’s pulmonary vasculature was within normal limits and no cardiomegaly was iden-

tified. While the physician stated no evidence of decomposition, cardiomegaly is known to in-

crease risk of heart failure, and these new signs of pulmonary vascular congestion and edema in-

dicated that Jack’s congestive heart failure was worsening.

       45.     In addition, in most cases heart problems are the root cause of pulmonary edema/

Jack recently was seen for volume overload, and it appears based on CXR findings that fluid is

once again accumulating. This also could explain Jack’s shortness of breath.

       46.     Despite Jack’s check x-ray, cardiac history, and last known ejection fraction of

34%, UHS failed to perform an echocardiogram. An echocardiogram would have shown if Jack’s

heart failure had worsened.

       47.     UHS did perform an electrocardiogram (aka “EKG” or “ECG”) test, for which the

results were abnormal. In particular, there was left atrial enlargement, QTC 463. In other words,

Jack’s heart was enlarged. The EKG also showed a long QT, which in an interval that can cause

dangerous arrhythmias. Based on these results, there should have been significant concern for

Jack’s heart, and an immediate discharge was wildly inappropriate. Instead, UHS should have

ordered additional EKG monitoring and electrolyte testing.

       48.     Again, the timeline of Jack’s care on April 3 shows that he was quickly discharged.

For example, Jack arrived at 07:40, but was not seen by any provider until 12:31.       Jack then

received the chest x-ray an EKG, but despite the ominous results of both, Jack was discharged

shortly thereafter without any additional EKG monitoring or lab screening.

       49.     Based on Jack’s April 3 admission, Jack was not treated appropriately, and UHS



                                               15
wrongfully discharged Jack too soon. Jack’s chief complaint upon admission on April 3 was chest

pain and shortness of breath. Yet, Jack’s discharge notes continue to describe him as having dysp-

nea on exertion, which is the medical term utilized for shortness of breath. Therefore, Jack was

not treated for one of his chief complaints.

                   April 4, 2019 – Jack is Arrested Shortly After Midnight

        50.    On or about April 4, 2019, UHS Defendant employee Bexar County Hospital Dis-

trict Police Officer EDWIN BELL(“Officer Bell“) was a licensed Texas Peace Officer employed

by the Bexar County Hospital District.         See composite Exhibit A at 5-9 (UHS Incident # 19-

001197).

        51.    Bexar County Hospital Police Department Ambassador Mike Betancourt #4134

(“Ambassador Betancourt”) called Officer Bell, and stated that he observed Jack watching televi-

sion in an unoccupied waiting area.

        52.    Upon his arrival, Officer Bell observed Jack watching television in an unoccupied

waiting area at 8 minutes past midnight. Significantly, there was no one around, and Jack was not

bothering anyone. Jack was committing no crime, other than the offense of his existence. Id.

        53.    Jack told Officer Bell that he had just been discharged that day from the emergency

center, but wanted to rest and watch television. Officer Bell then informed Jack that watching

television and loitering at the hospital were not permitted.

        54.    At 12:08 am (eight minutes past midnight) on April 4, 2019, Officer Bell detained

Jack, and escorted him to Pod 4, holding cell #4, to the Behavioral Detainee Side of the UHS

facility.

        55.    In UHS Incident #19-001197, Officer Bell wrote, “Subject detained and escorted

to Behavioral Health Detainee Side, subject has an active Criminal Trespass Warning.” Officer



                                                   16
Bell placed Jack in handcuffs and transported him to jail to be booked for criminal trespassing, a

class B misdemeanor, rather than process him for Warrantless Emergency Mental Health

Detention, despite knowing Jack had a mental health condition. See composite Exhibit A at 5-9.

        56.       Significantly, there was no warrant or warning incident to Jack’s arrest just after

midnight on April 4. In fact, there was no reason for Officer Bell to arrest Jack.

        57.       At the time of Jack’s arrest, Officer Bell knew that Jack recently had been

discharged from the UHS Emergency Center.

        58.       At the time of Jack’s arrest, Officer Bell also knew that Jack had been linked to

previous criminal warnings at UHS without any violence or property being damaged. For

example, the UHS# Incident #19-000897 regarding Jack’s wandering around and talking to him-

self in the cafeteria would have been on file. Talking to one’s self is recognized as "responding to

internal stimuli,” a classic symptom of Schizophrenia. Officer Bell should have seen the report for

UHS# Incident #19-000897 in the file, and determined that Jack belonged in Emergency Mental

Health Detention.

        59.       In accordance with Health and Safety Code 571.004, a mentally ill person, with

which Jack's history clearly coincides, should be place in the LEAST RESTRICTIVE

APPROPRIATE SETTING. The least restrictive appropriate setting for the treatment of a mentally

ill person like Jack is the treatment setting that:

              •   is available; (there are multiple psychiatric hospitals that would have admitted Jack

                  based on his history)

              •   provides Jack with the greatest probability of improvement or cure; and

              •   is no more restrictive of Jack’s physical or social liberties than is necessary to

                  provide Jack with the most effective treatment and to protect adequately against



                                                      17
                  any danger Jack poses to himself or others.

       60.        Incredibly, Jack was arrested by the same entity, UHS, which hours prior had

prematurely pushed Jack out of the Emergency Department and failed to treat him. In all UHS

reports, Jack was nonviolent and always left without incident. It is inexplicable that Officer Bell

chose to arrest Jack rather than escort him off the property.

       61.        Moreover, despite exhibiting behavior consistent with mental illness, Jack was

arrested, processed, and jailed for an allegation of criminal trespass onto private property, a Class

B misdemeanor, punishable under Texas law by a fine not to exceed $2,000, a maximum of six (6)

months in jail, or both such fine and confinement.

       62.        Jack was booked on April 4, 2019 at 00:08 a.m. Jack was processed and jailed at

the Bexar County Jail by an "unknown" jail administrator.

       63.        Medical Screening was performed at 06:08 a.m. on April 4. Medical screening

supported Jack’s diagnoses of Bipolar 1 and Schizophrenia, both of which are considered a serious

mental illness.

       64.        At 09:16 a.m. on April 4, a mental health assessment was performed. During

assessment, Jack admitted to being hospitalized multiple times (4-5) for mental illness-related

issues and also admitted to taking Olanzapine (Zyprexa) at one point in his life, which is an

antipsychotic, used in treatment of psychotic episodes. Jack also was described during mental

health assessment as being delusional (grandiose), which is a symptom associated with Bipolar

Disorder.

       65.        Notably, Jack’s mental health status continued to be assessed followig his April 4

incarceration. Jack was observed as manic, irritable, and trouble getting to sleep, all of which are

all symptoms of Bipolar Disorder. This observation, for example, was made four days after



                                                  18
booking and three days after beginning medical treatment with Olanzapine daily. Clearly, Jack

was not improving and should have been transferred out of facility to a psychiatric hospital were

he could receive specialty care.

                   April 5, 2019 – Olanzapine Begins Despite Jack’s Medical History

         66.        Jack was prescribed Olanzapine, a well-known antipsychotic, on April 5 while in

jail. Olanzapine has been researched thoroughly and found to have a direct correlation with "di-

lated cardiomyopathy." Ironically, the medical examiner listed this verbatim as a reason for Jack’s

death.

         67.        Providers are cautioned about Olanzapine’s association with cardiovascular issues,

and to be sensitive to this when prescribing Olanzapine to someone with mental illness. A study

conducted by Morisette found that Olanzapine possesses direct cardiac electrophysiological ef-

fects.

         68.        In someone with Jack’s history, Olanzapine should not have been used in medicinal

treatment, or there should have, AT LEAST, been close cardiac monitoring of Jack.

         69.        Jack had many risk factors that predisposed him for ill effects of Olanzapine:

               •    Age (63) - Studies state, "Especially in elderly, Olanzapine is associated with in-

                    creased risk of cardiovascular disease."

               •    Diagnosis of Schizophrenia - Studies state, "Use with schizophrenia have an in-

                    creased risk of sudden death and are 2–4 times more likely to die prematurely com-

                    pared to the general population."

               •    Diagnosis of Atrial Fibrillation (untreated) and Hypertension (untreated) - Studies

                    state, "Untreated Atrial Fibrillation puts you at a higher risk for heart failure." An-

                    other study states, "Longstanding hypertension ultimately leads to heart failure."



                                                      19
             •   Ejection fracture - Jack was recorded as having an ejection fraction of 35%-40%.

                 Evidence shows "A normal ejection fraction is more than 55%. This means that

                 55% of the total blood in the left ventricle is pumped out with each heartbeat. Heart

                 failure with reduced ejection fraction happens when the muscle of the left ven-

                 tricle is not pumping as well as normal. The ejection fraction is 40% or less." Thus,

                 Jack technically was in heart failure.


             •   Elevated QTC - As noted on the only EKG reading from April 3, Jack’s QTC was

                 >450, which constitutes close monitoring, especially when prescribed an antipsy-

                 chotic like Olanzapine. Why? Because Olanzapine is known to elongate QTC wave

                 even more.

       70.       The Jail never performed an EKG to monitor Jack’s heart function, yet continued

to administer Olanzapine, which is known to have a direct correlation with cardiomyopathy. Given

Jack’s risk factors for heart disease, the provider should have refrained from prescribing Olanzap-

ine, or at least monitored Jack’s heart function.

                     April 9, 2019 – Jack Signs Refusal of Medical Services

       71.       On April 9, 2019, a UHS employee permitted Jack to sign a refusal of medical

services even though Jack had only received two nonconsecutive doses of Olanzapine. Based on

this prior treatment at UHS, it took five consecutive doses of Olanzapine for medical staff to see

an improvement in Jack’s mental health symptoms.

       72.       Jack did not even receive proper psychiatric treatment to constitute capacity to re-

fuse, nor was his capacity to refuse assessed or documented by a medical provider. At the same

time, however, Jack’s judgment and insight was noted to be impaired and limited. Further, less

than a month prior between March 22 through March 27, seven (7) UHS physicians found Jack

                                                    20
lacked the capacity to refuse treatment.

              April 17-18, 2019 – Jack’s Complaints are Dismissed and He Dies

       73.     The critical events regarding Jack’s care – or lack thereof – leading to his death

occurred between April 17, 2019 at 6:31 a.m. to April 18, 2019 at 8:40 a.m. (Jack’s time of death).

       74.     The following events were documented by John A. LaFauci, LVN (“Mr. LaFauci”),

a UHS medical staff member at the Bexar County Jail. Significantly, while Mr. LaFauci docu-

mented some of the information contemporaneously, he added additional three weeks later on May

9, 2019.13 The events described by Mr. LaFauci raise grave concern about the medical neglect and

discrimination to which Jack was subjected in his final, most vulnerable hours.

       75.     On or about April 17, 2019 @ 06:31 – The first Code 1 (Medical Emergency) was

called in regard to Jack’s complaint of Shortness of Breath (“SOB”). It was severe enough that

Jack was transported via wheelchair to be assessed by Mr. LaFauci. Mr. LaFauci dismissed the

SOB based on the results of objective data (Vital Signs within normal limits) and noted that Jack

had had the same complaint of SOB over the past 2 months, even though this is unsupported by

the documentation. In particular, Jack’s last complaint of SOB occurred just 7 days prior. Mr.

LaFauci’s characterization of Jack’s SOB complaint as “continuous” minimizes the significance

of Jack’s complaint. Mr. LaFauci then put in a plan for Mental Health (“MH”) and had Jack

returned to the pod. In all, Mr. LaFauci spent less then 7 minutes assessing Jack.

       76.     On or about April 17, 2019 @ 20:30- 2nd shift BK unit officer called Mr. LaFauci

(who had returned at this time for a consecutive night shift) to relay Jack’s request to see medical.

Mr. LaFauci failed to examine Jack, speak to Jack, or otherwise lay eyes on Jack.




13
  The Bexar County Hospital District Police Department printed police reports regarding Jack
on April 22, 2019, in response to counsel’s records request.

                                                 21
       77.     On or about April 17, 2019, @ 21:00 – BK officer contacted Mr. LaFauci once

again to inform him of Jack Ule defecating and urinating on himself. Mr. LaFauci described these

actions as “not a medical emergency.” Per UHS documentation, however, Jack’s bowel and blad-

der incontinence had not occurred prior to this instance either at UHS or while incarcerated at

Bexar County Jail. An abnormal incident such as this constitutes further investigation by the

healthcare provider, particularly as bowel and bladder incontinence have been considered sign of

medical distress14 and even impending death.15

       78.     On or about April 17, 2019, @ 23:30 – 3rd shift BK officer called about Jack’s

disruptive behavior once again. EMT Ferrero relayed this to Mr. LaFauci who, instead of assessing

Jack, went to see mental health counselor, Diane. Without any research into Jack’s records, the

two agreed that Jack’s actions were behavioral. Behavioral actions refer to a pattern of behaviors

in a person. This is an incorrect inference when considering that Jack’s physical conditions, the

problem of bowel and bladder incontinence, had never occurred before.

       79.     On or about April 18, 2019, @ 00:30 – BK officer told Mr. LaFauci of his concerns

that Jack was not able to dress himself or urinate, and believed it to be because of hernia, but he

also stated he was not medical. BK officer also stated that Jack continued to disrupt other inmates,

and BK Officer was worried for Jack’s safety. This was the fourth concern relayed to the nurse,

Mr. LaFauci, over the course of 4 hours from officers who were concerned about Jack’s health and

behavior. Officers described Jack’s behavior as “disruptive,” which could be both a symptom of




14
   See, e.g., “Overactive Bladder is a Distress Symptom in Heart Failure” (Youn-Jung Son and
Bo Eun Kwon) at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6059908/ (last visited
12.12.19).
15
   See Hospice Patient Alliance, “Signs and Symptoms of Impending Death,” at
https://www.hospicepatients.org/hospic60.html (last visited on 12.12.19).

                                                 22
Jack’s untreated mental illness and a sign of impending death.16

           80.   After listening to BK officer’s concerns, Mr. LaFauci finally decided to assess

Jack’s status. When questioning Jack, his responses were nonsensical. For instance, when asked

by Mr. LaFauci, “What’s going on?” Jack stated, “Nothing but it’s time for me to get my IV

Colace.” Jack then rambled some more, mentioned Colace once again, and then returned to his

cell as if Mr. LaFauci was not even there. Jack’s discussion of Colace was particularly odd as he

was not even prescribed Colace. As such, Jack’s reference to Colace indicates confusion, which is

another harbinger that death is near. People can become agitated and disruptive, as well as diso-

riented and confused about where they are.

           81.   There is no explanation for Mr. LaFauci’s failure to assess Jack’s mental status,

which might have indicated an altered mental status and triggered interventions that might have

prevented Jack’s death.

           82.   Instead, Mr. LaFauci made sure to reiterate to the officer that this was a detention

issue, despite Jack’s medical needs. In response, the officer agreed and stated that detention would

handle it, and Mr. LaFauci could leave. Oddly, this record notation was not entered contempora-

neously, but rather entered by Mr. LaFauci 21 days after Jack’s death.

           83.   The quality of care provided by Mr. LaFauci comes into question after reading his

account of the events that occurred leading up to Jack’s death, from dismissing Jack’s SOB com-

plaint to avoiding a proper assessment of Jack, even when officers stated their concerns four dif-

ferent times. It is evident that Mr. LaFauci had no concern for Jack’s situation, and instead, dis-

missed Jack’s abnormal symptoms and actions as “behavioral.” Mr. LaFauci’s lack of attention

and care ultimately lead to Jack’s death.



16
     Id.

                                                  23
         84.   Jack was found non-responsive in his cell, and pronounced dead on April 18 at

08:40.

                     April 19, 2019 – Jack’s Autopsy Reveals his Suffering

         85.   When Jack was arrested on April 4 and incarcerated, he was weighed and found to

be 187.3 pounds. 17 This intake weigh was the only weight documented by the jail. On April 19,

2019 at 08:50, an autopsy was performed on Jack. At autopsy, Jack’s weight was 217 pounds – a

gain of almost 30 pounds in less than two weeks. This is a clear indication of the acute worsening

heart failure that Jack was suffering.

         86.   Further, the autopsy found "No inguinal hernia identified, though there is clear fluid

within the scrotal sac as well as induration appreciated externally and on palpation within the ca-

nals." This supports a claim of negligence and discrimination, because had Mr. LaFauci performed

a physical examination on Jack, then he would have observed and palpated, a large amount of

edema in the scrotal sac, a sign consistent with worsening heart failure. Instead, Mr. LaFauci’s

documentation states "I told the SGT and officer that he has been living with that hernia for a long

time and that his not dressing, pooping/urinating on himself is a behavioral issue."

         87.   The autopsy also indicated prominent congestion and edema throughout Jack’s

lungs, thus supporting Jack’s persistent complaint of shortness of breath.

         88.   In addition, Jack’s heart weighed 690 g with mixed cardiomyopathy, which is twice

the average size of a normal heart. In fact, the Autopsy Report states “After review of autopsy

findings and available investigative information, it is our opinion that the decedent, Jack Ule, a 63-

year-old male, died as a result of a hypertrophic and dilated cardiomyopathy.” In other words,




17
  In UHS police reports from February and March 2019, Jack is described as “130” and “140”
pounds. See Exhibit A.

                                                 24
Jack’s heart was enlarged and could no longer pump the amount of blood necessary to sustain life.

Jack has heart failure, which went untreated for an extended period of time; on top of which, Jack

received, Olanzapine, a drug with evidence-supported correlation to dilated cardiomyopathy.

Based on these findings, Jack’s death was preventable.

        The Law Requires Competent Care for an Inmate’s Mental and Physical Health

         89.    The 85th Legislature, amended Acts 2017, chapter 748 and chapter 950 (S.B. 1849)

relative to the Tex. Code Crim. Proc. Art. 17.032 - "Release on personal bond of certain defendants

with mental illness or intellectual disability." These changes directly illustrate the pretrial recom-

mendations and magistration process of mentally ill defendants.

         90.    The Texas Commission on Jail Standards, through the Tex. Admin. Code, dictates

the health services required for all Texas jails. Section 273.5 outlines the responsibilities and re-

quirements of each Sheriff/operator in coordination with mental health officials for developing

and implementing a mental disabilities/suicide prevention plan, including: training, identification,

reviewing, screening, communication, housing, supervision, intervention and emergency treat-

ment, and checking the mental health history and background of all inmates admitted.18

         91.    By law, Defendants were required to “give prisoners the ability to access a mental

health professional at the jail through a telemental health service 24 hours a day” and “give pris-

oners the ability to access a health professional at the jail or through a telehealth service 24 hours-

a-day or, if a health professional is unavailable at the jail or through a telehealth service, provide

for a prisoner to be transported to access a health professional.” Tex. Gov't Code §

511.009(a)(23)(A-B).

                                 [This page intentionally left short.]



18
     37 Tex. Admin. Code § 273.5

                                                  25
                                          V.    CLAIMS

       COUNT I - VIOLATIONS OF 42 U.S.C. § 1983 FOR DEPRIVATION
           OF CIVIL RIGHTS UNDER THE DUE PROCESS AND
EQUAL PROTECTION CLAUSES OF THE FOURTEENTH AMENDMENT AS TO DE-
          FENDANTS BEXAR COUNTY AND SHERIFF SALAZAR

       92.     Plaintiffs’ reincorporate preceding paragraphs 1-91 as if stated fully herein.

       93.     As a direct and proximate result of the foregoing facts, Defendants BEXAR

COUNTY and SHERIFF JAVIER SALAZAR contrary to law and unreasonably deprived Plain-

tiff-Decedent Jack Ule of his privileges and immunities guaranteed by the Due Process and Equal

Protection Clauses under the Fourteenth Amendment, as well as his rights under the Texas Con-

stitution, in a willful and wanton fashion, and they were deliberately indifferent. Because of their

indifference, they caused Jack to suffer immeasurable injury and death, which caused the general

damages requested by Plaintiffs in an amount to be proven at trial.

       94.     Under 42 U.S.C. § 1983, "every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other proper pro-

ceeding for redress.”

       95.     The Fifth Circuit has explained that deliberate indifference means that "it is obvi-

ous that the likely consequences of not adopting a policy will be a deprivation of constitu-

tional rights.” Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992) (emphasis added).

Plaintiffs assert that all Defendants deliberately ignored existing policies or they did not adopt


                                                26
policies required by Texas law to protect Plaintiff-Decedent Jack Ule while he was incarcerated in

the Bexar County Jail, thereby creating de facto policies through customs of ignoring the law.

Defendants’ deliberate indifference to the serious medical needs of its detainees in the jail, like

Plaintiff-Decedent Jack Ule, caused him to needlessly suffer and die. The Fifth Circuit has con-

sistently held that municipal entities and local governing bodies do not enjoy immunity from

suit, either absolute or qualified, under a civil action for deprivation of rights.19

     A. DEFENDANTS BEXAR COUNTY AND SHERIFF SALAZAR VIOLATED
        PLAINTIFF-DECEDENT JACK ULE’S FUNDAMENTAL RIGHT TO PRETRIAL
        LIBERTY BY KEEPING HIM IN JAIL SOLELY BECAUSE HE COULD NOT AF-
        FORD TO PAY BAIL.

        96.     The Fourteenth Amendment’s Equal Protection and Due Process Clauses prohibit

jailing a person because of him inability to make a monetary payment. Additionally, The Texas

constitution protects criminal defendants against unreasonable bail, specifically, “[a]ll prisoners

shall be bailable by sufficient sureties, unless for capital offenses.” Tex. Const. Art. I § 11. De-

fendants violated Plaintiff-Decedent Jack Ule's fundamental right to pretrial liberty by keeping him

in jail because he could not afford to pay bail without any inquiry into him ability to pay.

        97.     Here, Plaintiff-Decedent Jack Ule's bail experience through Bexar County was similar

to Harris County bail practices, where the Fifth Circuit found in the seminal ODonnell v. Harris

County case that despite their "formal requirements, in practice, county procedures were dictated

by an unwritten custom and practice that was marred by gross inefficiencies, did not achieve

any individualized assessment in setting bail, and was incompetent to do so.”20 The Fifth Cir-

cuit concluded that “[t]he incarceration of those who cannot [pay money bail], without meaningful



19
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leathimman v. Tar-
rant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517,
113 S. Ct. 1160 (1993) (emphasis added).
20
   Id (emphasis added).

                                                  27
consideration of other possible alternatives, infringes on both due process and equal protection re-

quirements” and that "because indigent misdemeanor arrestees were unable to pay secured

bail, which, inter alia, resulted in a deprivation of their most basic liberty interests."21 The

Court emphasized this point stating, "when the accused is indigent, setting a secured bail will, in

most cases, have the same effect as a detention order. Accordingly, such decisions must reflect a

careful weighing of the individualized factors set forth by both the state Code of Criminal Proce-

dure and Local Rules."22

       98.     Similar to Harris County, Bexar County’s bail-setting procedures violate the equal

protection clause of the Fourteenth Amendment because they treat otherwise similarly situated

misdemeanor arrestees differently based solely on their relative wealth.23 The ODonnell court

put forth a practical summation of comparing similarly situated detainees:

               In sum, the essence of the district court’s equal protection analysis
               can be boiled down to the following: take two misdemeanor ar-
               restees who are identical in every way—same charge, same criminal
               backgrounds, same circumstances, etc.—except that one is wealthy
               and one is indigent. Applying the County’s current custom and prac-
               tice, with their lack of individualized assessment and mechanical
               application of the secured bail schedule, both arrestees would almost
               certainly receive identical secured bail amounts. One arrestee is able
               to post bond, and the other is not. As a result, the wealthy arrestee is
               less likely to plead guilty, more likely to receive a shorter sentence
               or be acquitted, and less likely to bear the social costs of incarcera-
               tion. The poor arrestee, by contrast, must bear the brunt of all of
               these, simply because she has less money than his wealthy counter-
               part.24

The ODonnell court held that this violates the equal protection clause25




21
   Id. citing Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir. 1978) (en banc) (emphasis added).
22
   Id. at 158.
23
   Id (emphasis added).
24
   Id.
25
   Id.

                                                 28
       99.     The Fifth Circuit court further acknowledged in ODonnell that the cited Supreme

Court cases applied to indigents who were already found guilty. But the Fifth Circuit court in

Rainwater concluded that the distinction between post-conviction detention targeting indigents

and pretrial detention targeting indigents is one without a difference.26 They found that, regardless

of its timing, "imprisonment solely because of indigent status is invidious discrimination and

not constitutionally permissible."27 The Fifth Circuit held in 1971 that the pretrial detainment of

"unconvicted misdemeanants" was a “[p]unitive measure [… ] out of harmony with the presump-

tion of innocence."28

       100.    In Bexar County, it appears there is no standard bond schedule and bonds are as-

signed on an arbitrary basis, even though Bexar County Pretrial Services has policies and proce-

dures in place to protect mentally ill and/or indigent arrestees. The circumstances of Plaintiff-

Decedent Jack Ule’s arrest, magistration, and pretrial incarceration for over five months run ex-

tremely similar to the issues the court found so repugnant about the Harris County bail system in

ODonnell.

       101.    In the aftermath of Plaintiff-Decedent Jack Ule’s death on April 18, 2019, it appears

Defendants BEXAR COUNTY, and Sheriff JAVIER SALAZAR, with Bexar County Pretrial Ser-

vices, have done nothing to mitigate the multiple failures of their system. On April 18, 2019, Jack

Michael Ule, suffering from mental illness, died while in jail for a nonviolent misdemeanor be-

cause he could not afford nominal bond, in his case $500.

       102.    According to an article on May 4, 2019, the San Antonio Express-News likened his

death to Plaintiff-Decedent Jack Ule:



26
   Id.
27
   Id. citing Rainwater, 572 F.2d at 1056 (citing Williams and Tate) (emphasis added).
28
   Anderson v. Nosser, 438 F.2d 183, 190 (5th Cir. 1971).

                                                 29
               Tragically, this is all too familiar. The deaths were four months
               apart. The contours of Ule’s death on April 18 mirror the December
               death of JACK ULE, another inmate in the Bexar County Jail. Both
               had schizophrenia diagnoses. Adults in their 60s, both were charged
               with criminal trespass and held on low bonds. For Ule, bond was
               $500. For Dotson-Stephens, it was $300. Neither received represen-
               tation at their bail hearings, nor appropriate mental health treatment
               while languishing in jail. Their deaths were four months apart, but
               each is the same damning indictment of a broken system desperately
               in need of the very reforms Bexar County’s judges continue to resist
               and reject. If Bexar County’s judges had embraced bail reform for
               nonviolent misdemeanors, Ule would never have died in jail. If
               Bexar County’s judges truly embraced public defender representa-
               tion for all defendants at bail hearings, Ule’s mental health issues
               may have been flagged, and again, he may never have ended up in
               jail. In jail, Ule joined a cadre of people charged with criminal tres-
               pass who couldn’t make nominal bonds. According to data from the
               Bexar County Sheriff’s Office, the week Ule died, 54 people were
               in jail for criminal trespass. Their bonds ranged from $100 to
               $2,000.29

       103.    This all too familiar tragedy demonstrates once again that Defendants BEXAR

COUNTY, SHERIFF JAVIER SALAZAR, and BEXAR COUNTY HOSPITAL DISTRICT d/b/a

UNIVERSITY HEALTH SYSTEMS, have a de facto policy and practice of unconstitutionally

incarcerating indigent, mentally ill arrestees.

       104.    These cases clearly demonstrate that Plaintiff-Decedent Jack Ule’s fundamental

right to pretrial liberty was violated by keeping him in jail solely, because he could not afford to

pay bail, without providing any inquiry into or findings concerning him ability to pay. Unfortu-

nately for Plaintiff-Decedent JACK ULE, he was presumed indigent, and him ongoing, un-

treated mental illness was exacerbated by his extended incarceration.

       105.    Plaintiff-Decedent JACK ULE present claims do not run afoul of ODonnell.




29
   San Antonio Express News, “Another avoidable tragedy in the Bexar County jail”, at
https://www.mysanantonio.com/opinion/editorials/article/Anothim-avoidable-tragedy-in-the-
Bexar-County-jail-13818158.php (last visited 12.12.19)

                                                 30
Because all named Defendants ignored mandatory procedures and Texas law, they are responsible

for the violations of him constitutional rights. The Fifth Circuit has consistently held that munici-

pal entities and local governing bodies do not enjoy immunity from suit, either absolute or

qualified, under a civil action for deprivation of rights.30

     B. DEFENDANTS BEXAR COUNTY and SHERIFF SALAZAR VIOLATED PLAIN-
        TIFF-DECEDENT'S FUNDAMENTAL RIGHT TO PRETRIAL LIBERTY BE-
        CAUSE OF HIS PROLONGED AND UNCONSTITUTIONAL DETENTION.

       106.    The Texas Constitution guarantees the rights of the accused in criminal prosecu-

tions including, "no person shall be held to answer for a criminal offense, unless on an indictment

of a grand jury, except in cases in which the punishment is by fine or imprisonment, otherwise

than in the penitentiary."31 Additionally, Art. I, § 10 was designed to prevent oppressive pretrial

incarceration, minimize the anxiety and concern of an accused, and limit the possibility that a

defense will be impaired.32

       107.    Courts have tended to construe an "oppressive pretrial incarceration" as a period

of one year or more; however, Plaintiff-Decedent JACK ULE was a pretrial detainee, suffering

from known mental illness, unable to pay $500 bail for more than two weeks, and subsequently

died while awaiting medical attention – simply for an allegation of criminal trespass by the very

people who were supposed to provide him medical treatment, a class B misdemeanor (punishable

under Texas law by a fine not to exceed $2,000, a maximum of six (6) months in jail, or both such

fine and confinement).33




30
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leathimman v. Tar-
rant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517,
113 S. Ct. 1160 (1993) (emphasis added).
31
   Tex. Const. Art. I § 10
32
   Comeaux v. State, 413 S.W.3d 176 (Tex. App.—Beaumont 2013).
33
   Tex. Penal Code § 12.22

                                                 31
       108.    In 2017, the Fifth Circuit in Jauch v. Choctaw Cnty. analyzed due process violations

and fundamental unfairness issues because of arbitrary government actions in pretrial detainee

prolonged detentions.34 As with Jauch, Plaintiff-Decedent Jack Ule’s right to procedural due pro-

cess was directly impacted in that the Court stated prolonged-detention cases rise to the level of

a violation of a "protected interest-life, liberty, or property."35

       109.    As in Jauch, Defendant Sheriff Salazar is responsible for those incarcerated at his

jail. In fact, Texas statutes clearly place the responsibility with the sheriff by law.36 The Jauch

court did not allow the sheriff time in to escape liability because as they explained, "Sheriff Halford

is responsible for those incarcerated in his jail, Miss. Code Ann. § 19-25-69, and the capias did not

require him to impose the unconstitutional detention policy. Moreover, in an analogous context,

the Supreme Court of Mississippi has made clear the responsibility of county sheriffs to hold de-

tainees in a manner consistent with their oaths to uphold the federal and state constitutions … "37

       110.    Additionally, Defendants BEXAR COUNTY and SHERIFF JAVIER SALAZAR

violated multiple sections of Article 17.032 of the Texas Code of Criminal Procedure, "Release

on personal bond of certain defendants with mental illness or intellectual disability" by not

releasing Plaintiff-Decedent Jack Ule on personal bond or requiring him to submit to outpatient or

inpatient mental health treatment as required.38



34
   Jauch v. Choctaw Cnty., 874 F.3d 425 (5th Cir. 2017).
35
   Id. (citing Augustine v. Doe, 740 F.2d 322, 327 (5th Cir. 1984)).
36
   The Sheriff is responsible for those incarcerated at his jail and is "the keeper of the county jail,"
"shall safely keep all prisoners committed to the jail," and "shall continue to exercise supervision
and control over the jail." Tex. Local Gov't Code § 351.041. The Sheriff of a county serves as the
jail administrator any time there is a not a person available who satisfies the examination require-
ments set forth in Tex. Gov't Code § 511.00905 and "if there is a vacancy … the sheriff shall serve
as administrator of the jail until a new administrator is appointed and assumes the position." Tex.
Local Gov't Code § 351.034(d).
37
   Jauch v. Choctaw Cnty., 874 F.3d 425 (5th Cir. 2017).
38
   Tex. Code Crim. Proc. Art. 17.032(b-c)

                                                  32
       111.    Consistent with these legal obligations, the Adult Detention Center states that its

“MISSION & PURPOSE” is:

           •   To deliver detention services and operations necessary for the protection of society,
               provide a safe environment to the staff working in the building, and maintain the
               proper well-being of incarcerated persons.

           •   To provide an environment for incarcerated persons in which correction of behavior
               is possible if the individual so desires. Such an environment shall include the pro-
               tection of the incarcerated person from victimization within the facility.

           •   To provide an environment for incarcerated persons that maintains the appropriate
               due process and internal legality necessary to protect an individual’s constitutional
               rights.

           •   To return the offender to society in a condition (physically, mentally, or any other
               manner) no worse than when the prisoner came into the facility.

           •   To provide the courts, upon request, with information to and in sentencing decision.

           •   To provide the necessary levels of security, appropriate detainee classification, and
               staff training to safely accomplish the preceding objectives.39

       112.    Plaintiffs assert that the totality of the circumstances here are sufficient to show

Defendants denied Plaintiff-Decedent Jack Ule his fundamental right to liberty due to the fact he

could not rationally assert his rights because of his mental illness. Defendants should have imme-

diately investigated, evaluated, appointed counsel, and potentially released Jack in accordance

with Texas law.

       113.    Because of the Defendants’ failures, Plaintiffs and Plaintiff-Decedent suffered un-

necessarily through Jack’s incarceration and subsequent death. Had Defendants complied with

mandatory departmental policies and procedures, regulations, and Texas law,40 they would have



39
  See note 2, supra.
40
  See Tex. Local Gov't Code § 351.041; Tex. Gov't Code § 511.00905, § 511.009(a)(23)(A-B);
Tex. Admin. Code, tit. 37, § 273.5, § 267.1(b)(3), § 273.4(a), § 273.5(a)(1), § 273.5(a)(5), § 275.1,
§ 275.2, § 275.7, § 285.1; and Tex. Code Crim. Proc. Art. 16.21, Art. 16.22, Art. 16.23, and Art.
17.032.

                                                 33
identified Plaintiff-Decedent's history of mental illness and presumably sought the physical and

mental health treatment he desperately needed.

       114.    The right at issue here was clearly established and its contours “sufficiently clear”

that any reasonable official would understand that the Constitution forbids confining criminal de-

fendants for a prolonged period prior to bringing them before a judge. The Fifth Circuit has con-

sistently held that municipal entities and local governing bodies do not enjoy immunity from

suit, either absolute or qualified, under a civil action for deprivation of rights.41

       WHEREFORE, Plaintiffs pray for relief as set forth below.

             COUNT II – UNCONSTITUTIONAL CONDITIONS OF
     CONFINEMENT PURSUANT TO 42 U.S.C. § 1983 AS TO ALL DEFENDANTS

       115.    Plaintiffs’ reincorporate preceding paragraphs 1-91 as if stated fully herein.

       116.    This Court discussed at length the bifurcation of constitutional claims for pretrial

detainees in Rodriguez v. Bexar Cnty.42 "Courts considering constitutional challenges by pretrial

detainees must begin by deciding whether to classify the challenge as an attack on a condition of

confinement or an episodic act or omission."43

       117.    This Court explained in the Rodriguez opinion that a "challenge to a condition of

confinement" is "a challenge to general conditions, practices, rules, or restrictions of pretrial con-

finement, and the constitutional issue is whether the condition is reasonably related to a legitimate

governmental objective." 44 Additionally, Rodriguez clarifies that “a plaintiff may assert a




41
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) (citing Leatherman v. Tar-
rant Cnty. Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517,
113 S. Ct. 1160 (1993)).
42
   Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 at *3 (citing Olabisiomotosho v. City
of Houston, 185 F.3d 521, 526 (5th Cir. 1999)).
43
   Id.
44
   Id. (discussing Estate of Henson v. Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015)).

                                                 34
conditions-of-confinement claim based on injuries suffered as a result of not receiving proper med-

ical attention if the plaintiff does not implicate the acts or omissions of individuals but rather the

jail's system of providing medical care to inmates.”45

     A. DEFENDANTS BEXAR COUNTY, SHERIFF SALAZAR, and UHS, VIOLATED
        PLAINTIFF-DECEDENT JACK ULE’S FOURTEENTH AMENDMENT RIGHT
        TO MEDICAL CARE WHILE HE WAS DETAINED AT BEXAR COUNTY JAIL.

       118.    “When a county takes custody of a prisoner, it must provide health care for the

prisoner,” per TEX. CODE CRIM. P. art. 16.21; see also 37 TEX. ADMIN. CODE § 273 (Texas

Commission on Jail Standards, Health Services).46 The United States Supreme Court has held that

a governmental entity's duty to provide medical care to inmates is constitutionally mandated. West

v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259, 101 L. Ed. 2d 40 (1988).47

       119.    A pretrial detainee who has not been convicted of a crime has a right under the

Fourteenth Amendment to the United States Constitution to be protected from impermissible pun-

ishment, like the denial of or delay in providing necessary medical care. According to the Fifth

Circuit Pattern Jury Charges, Plaintiffs must prove the constitutional violation occurred due to

the existence of an identifiable or intended condition, policy, or practice of inadequate medical

care and that the condition, policy, or practice was not reasonably related to a legitimate govern-

mental objective.48

       120.    The Fifth Circuit recognizes that a condition usually results from an explicit policy




45
   Id. (discussing Estate of Henson v. Wichita Cnty., 795 F.3d at 463). See also Montano v. Orange
County, 842 F.3d 865 (5th Cir. 2016).
46
   Thomas v. Harris County, 30 S.W.3d 51, 57 (Tex. App.—Houston [1st Dist.] 2000) (emphasis
added).
47
   Id. (discussing West v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259, 101 L. Ed. 2d 40 (1988)).
48
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury
Instructions District Judges Association Fifth Circuit 2014 with revisions through October 2016
citing Shepherd v. Dallas County, 591 F.3d 445, 455 (5th Cir. 2009) (approving jury charge).

                                                 35
or restriction, but a pattern may demonstrate an unstated or de facto policy.49 This Court supported

this in the Rodriguez opinion in that "[i]n some cases, a condition may reflect an unstated or de

facto policy, as evidenced by a pattern of acts or omissions sufficiently extended or pervasive,

or otherwise typical of extended or pervasive misconduct by [jail] officials, to prove an in-

tended condition or practice."50

       121.    Here, Jack Ule, was a 63-year-old uninsured homeless man with chronic and severe

mental illness, including bipolar disorder and schizophrenia, as well as worsening heart disease.

Jack was seen at UHS numerous times in the months preceding his death for which his mental

illness and ill health were documented, but inadequately treated. Records of his visits demonstrate

that Jack was subjected to substandard care and discrimination, because he was homeless, unin-

sured, and mentally ill. Medical professionals upon whom Jack relied saw him as over-utilizing

healthcare services and exhibiting behavioral problems that failed to warrant medical attention,

amongst other things.

       122.    Incredibly, on April 4, 2019, Jack was arrested for trespass by the same hospital

entity, which hours prior had prematurely pushed Jack out of the Emergency Department. Jack

was nonviolent in all prior encounters with the hospital entity. It is inexplicable that Jack was

arrested, rather than escorted off the property. Further, despite his documented mental health his-

tory, Jack was incarcerated in the Adult Detention Center, rather than Emergency Mental Health

Detention.

       123.    Jack was jailed for a nonviolent misdemeanor, and could not afford nominal bond,

in his case $500. While incarcerated, Jack continued to receive substandard care both for his



49
  Id.
50
  Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 at *5 (citing Shepherd, 591 F.3d at
452) (emphasis added).

                                                36
mental illness and physical illness (heart disease). In fact, in the forty-eight hours prior to his death

officers repeatedly notified the nurse that there were concerns about Jack, who was exhibiting

aberrant lack of bowel control, shortness of breath, and confusion. Jack’s needs were minimized

dismissed, and/or ignored. Jack died a horrible, painful death from heart disease on April 18, 2019,

just two weeks after he was incarcerated.

        124.    The indifference shown by failing to treat Jack, improperly medicating Jack, and

failing to have Jack transferred to a less restrictive environment which could more adequately

address his mental health needs is evidence in itself that the level of medical care provided gener-

ally by UHS Correctional Health Care Services at the Bexar County Jail was so inadequate that it

resulted in a serious deprivation of Plaintiff-Decedent’s basic human needs, and that the lack of

care provided was not reasonably related to a legitimate governmental objective.51

        125.    The Fifth Circuit recites in its Pattern Jury Charges that “pretrial detainees may

not be entitled to the best medical care available or to the level of medical care that may be avail-

able to persons who are not detained or incarcerated, but a facility must provide for a detainee’s

basic human needs.”52 In a general context, “basic human needs” could be understood as food

and shelter, but as discussed herein, Texas law clearly required Defendants to provide Plaintiff-

Decedent Jack Ule with much more care. Defendants Bexar County, Sheriff Salazar, and UHS

failed to meet a basic duty to provide him “basic human needs” because they ignored Jack’s mental

health status and failed to provide adequate treatment for his mental or physical health concerns.

The Fifth Circuit has consistently held that municipal entities and local governing bodies do not



51
   Shepherd, 591 F.3d at 455; see also Shepherd, 591 F.3d at 452 (citing Bell v. Wolfish, 441 U.S.
520, 539 (1979)).
52
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury
Instructions District Judges Association Fifth Circuit 2014 with revisions through October 2016
citing Shepherd v. Dallas County, 591 F.3d at 453-54 (emphasis added).

                                                   37
enjoy immunity from suit, either absolute or qualified, under a civil action for deprivation

of rights.53

     B. DEFENDANTS BEXAR COUNTY, SHERIFF SALAZAR, AND UHS, VIOLATED
        PLAINTIFF-DECEDENT’S FUNDAMENTAL CONSTITUTIONAL RIGHT TO BE
        PROTECTED FROM CRUEL AND UNUSUAL PUNISHMENT.

       126.    The Due Process Clause accords pretrial detainees rights not enjoyed by convicted

inmates under the Eighth Amendment to the United States Constitution prohibition against cruel

and unusual punishment.54 A pretrial detainee is entitled to greater rights than those afforded

convicted prisoners.55 Specifically, “although convicted prisoners have only an Eighth Amend-

ment right to be free from ‘cruel and unusual’ punishment, a pretrial detainee has a Fourteenth

Amendment Due Process right to be free from any type of punishment.”56 Thus, the inadequate

medical care of pretrial detainees falls within the broad scope of reasonable medical care and is

actionable under 42 U.S.C.S. § 1983.57 In West, a case involving civil liability under 42 U.S.C. §

1983, the Supreme Court interpreted the Cruel and Unusual Punishment Clause of the Eighth

Amendment to impose a duty on prisons to provide medical care for inmates.58

       127.    These elementary principles establish the government's obligation to provide med-

ical care for those persons it is punishing by incarceration. 59 An inmate must rely on prison



53
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) (citing Leatherman v. Tar-
rant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517,
113 S. Ct. 1160 (1993) (emphasis added)).
54
   Colle v. Brazos Cnty., 981 F.2d 237, 239 (5th Cir. 1993).
55
   Bell v. Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979) (emphasis added).
56
   Simmons v. Hays Cnty. Sheriff's Dep't, No. A-11-CV-343-LY, 2012 U.S. Dist. LEXIS 200021,
at *20 (W.D. Tex. Sept. 21, 2012); Colle v. Brazos Cnty., 981 F.2d 237, 244 (5th Cir. 1993) ("A
pretrial detainee . . . has a Fourteenth Amendment Due Process right to be free from punish-
ment altogether.") (emphasis added)).
57
   Id.
58
   West v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259, 101 L. Ed. 2d 40 (1988).
59
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury
Instructions District Judges Association Fifth Circuit 2014 with revisions through October 2016.

                                               38
authorities to treat his medical needs; if the authorities fail to do so, those needs will not be met.60

“In the worst cases, such a failure may actually produce physical ‘torture or a lingering death,’ in

re Kemmler, supra, the evils of most immediate concern to the drafters of the Amendment.”61 “In

less serious cases, denial of medical care may result in pain and suffering which no one suggests

would serve any penological purpose.”62 The infliction of such unnecessary suffering is incon-

sistent with the standards of decency expressed in modern legislation that "it is but just that the

public be required to care for the prisoner, who cannot by reason of the deprivation of his

liberty, care for himself."63

       128.    The pain and suffering endured by Plaintiff-Decedent Jack Ule through his incar-

ceration amounted to extremely cruel and unusual punishment prohibited under the Fourteenth

Amendment, thus violating 42 U.S.C. § 1983. In the forty-eight hours prior to Jack’s death, offic-

ers repeatedly notified the nurse that there were concerns about Jack, who was exhibiting aberrant

lack of bowel control, shortness of breath, and confusion. Jack’s needs were minimized dismissed,

and/or ignored. Jack died a horrible, painful death from heart disease on April 18, 2019, just two

weeks after he was incarcerated.

       129.    The indifference shown by failing to treat Jack, improperly medicating Jack, and

failing to have Jack transferred to a less restrictive environment which could more adequately

address his mental health needs is evidence in itself that the level of medical care provided by UHS

Correctional Health Care Services was so inadequate that it resulted in a serious deprivation of

Plaintiff-Decedent Jack Ule’s constitutional human rights and amounted to cruel and unusual




60
   Estelle v. Gamble, 429 U.S. 97, 103, 97 S. Ct. 285, 290 (1976).
61
   Id. at 290.
62
   Id. Cf. Gregg v. Georgia, supra, at 182-183 (joint opinion).
63
   Id. at 290-91 (emphasis added).

                                                  39
punishment prohibited under the Eighth and Fourteenth Amendments.

       130.    Incredibly, all of the mistreatment and suffering leading to Jack’s death began, be-

cause he was arrested for trespass by the same hospital entity, which hours prior prematurely had

pushed Jack out of the Emergency Department. Jack was nonviolent in all prior encounters with

the hospital entity. It is inexplicable that Jack was arrested, rather than escorted off the property,

and then, despite his documented mental health history, incarcerated in the Adult Detention Center,

rather than Emergency Mental Health Detention.

   C. MULTIPLE FAILURES BY DEFENDANTS BEXAR COUNTY, SHERIFF
      JAVIER SALAZAR, AND UHS, TO MAINTAIN MINIMUM STANDARDS,
      ALONG WITH THE EVIDENCE OF INTENTIONAL NONCOMPLIANCE,
      DEMONSTRATE A PERVASIVE PATTERN AND PRACTICE OF DERELIC-
      TION OF DUTY TO PROTECT AND KEEP DETAINEES SAFE DURING THEIR
      INCARCERATION.

       131.    Under the conditions-of-confinement prong of the 42 U.S.C. § 1983 claim, Plain-

tiffs claim the Defendants Bexar County, Sheriff Salazar, and UHS, by and trough their employees

and contractors, have a documented pattern and practice of noncompliance, thereby creating de

facto policies of improperly protecting and caring for inmates with mental health issues putting

them at substantial risk of serious harm. Under Tex. Code Crim. Proc. Art. 16.21, “every sheriff

shall keep safely a person committed to his custody.” Had Defendants followed documented

policies and procedures under state and local law, Plaintiff-Decedent Jack Ule would have been

treated substantially differently, would have received the proper mental and physical care to which

he was constitutionally entitled, and likely would not have died a horrible, painful death from heart

disease on April 18, 2019, just two weeks after he was incarcerated. But for their lack of compli-

ance, Plaintiff-Decedent Jack Ule likely would be alive today.

       132.    Incredibly, all of the mistreatment and suffering leading to Jack’s death began, be-

cause he was arrested for trespass by the same hospital entity, which hours prior prematurely had


                                                 40
pushed Jack out of the Emergency Department. Jack was nonviolent in all prior encounters with

the hospital entity. It is inexplicable that Jack was arrested, rather than escorted off the property,

and then, despite his documented mental health history, incarcerated in the Adult Detention Center,

rather than Emergency Mental Health Detention.

       133.    Furthermore, from January 19, 2018 through February 22, 2019, Bexar County Jail

had five (5) deaths, one (1) suicide, and four (4) escapes in a twelve (12) month inspection period.

See Exhibit B. These statistics along with the death of Jack Michael Ule in April 2019, support the

claim that Defendants Bexar County and Sheriff Salazar have failed to follow Tex. Code Crim.

Proc. Art. 16.21, specifying that “every sheriff shall keep safely a person committed to his

custody.”

       134.    In addition, between December 14, 2018 through August 5, 2019, the Bexar County

Jail had nine (9) deaths, which further supports the claim that Defendants Bexar County and Sheriff

Salazar have failed to follow Tex. Code Crim. Proc. Art. 16.21, specifying that “every sheriff

shall keep safely a person committed to his custody.”

                                          INMATE DEATHS

                     Name and Age                      Date of Death

                     Enrique Perez, 25                 Aug. 5, 2019

                     Ashanti Taylor, 19                Aug. 2, 2019

                     Leon Causey, 24                   July 18, 2019

                     Alexander Wise, 29                May 30, 2019

                     Jack Ule, 63                      April 8, 2019

                     Jarnell Kimble, 45                March 29, 2019

                     Joshua Miranda, 19                Jan. 11, 2019



                                                 41
                    Fernando Macias, 61                 Dec. 16, 2018

                    Janice Dotson-Stephens, 61          Dec. 14, 2018


Source: Bexar County Sheriff64

       135.    Statutory violations by Defendants Bexar County, Sheriff Salazar, and UHS, and

supporting this claim include but are not limited to:

           •   Art. 16.21 of the Tex. Code Crim. Proc., “every sheriff shall keep safely a person
               committed to his custody;”
           •   Art. 16.22 of the Texas Code of Criminal Procedure, for "Early Identification of
               Defendant Suspected Having Mental Illness or Intellectual Disability" by failing to
               follow the mandatory procedures for magistration timeframes, prisoner access to
               mental health professionals, continuity of prescription medication requirements,
               mandatory training, and reporting requirements for mentally ill defendants ("Not
               later than 12 hours after the sheriff or municipal jailer having custody of a
               defendant … reasonable cause to believe that the defendant has a mental ill-
               ness or is a person with intellectual disability, the sheriff or municipal jailer
               shall provide written or electronic notice to the magistrate." Art. 16.22(a)(3) –
               magistrate was required to order Dotson to submit to an examination within "a rea-
               sonable period not to exceed 72 hours");65
           •   Art. 16.23 of the Tex. Code Crim. Proc., "Diversion of Persons Suffering Mental
               Health Crisis or Substance Abuse Issue" by failing to make a good faith effort to
               divert Plaintiff-Decedent Jack Ule to a proper treatment center in the agency's ju-
               risdiction as required;
           •   Tex. Local Gov't Code § 353.034, "County Jail Facilities" by failing to provide
               adequate safety of Plaintiff-Decedent Jack Ule nor providing proper supervi-
               sion and control over the jail as required under § 351.041;
           •   Texas Senate Bill 1326 (effective September 1, 2017), "Reporting Requirements"
               by failing to follow procedures regarding criminal defendants who are or may
               be persons with a mental illness or an intellectual disability and by not obtaining
               a written assessment ordered by the magistrate and completed by the local MH/IDD
               authority or another qualified expert; and
           •   Defendants failed to meet minimum statutory standards required by the Texas
               Commission on Jail Standards and were cited for multiple violations of Tex.

64
   The Rivard Report, “Deaths in Bexar County Jail Raise Questions About Facility’s Opera-
tions” (Aug. 12, 2019) at https://therivardreport.com/another-death-in-bexar-county-jail-raises-
questions-about-jail-operations/ (last visited 12.12.19)
65
   Tex. Code Crim. Proc. Art. 16.22(a)(1) (emphasis added).

                                                 42
                 Admin. Code, Title 37.

See Exhibit C.

       136.      As of February 22, 2019, the Bexar County Jail was listed on the Texas Commis-

sion on Jail Standards website as having been found in noncompliance with Texas Minimum Jail

Standards as codified in the Texas Administrative Code, Title 37, Part 9. Counties are listed upon

verification that the county has received the official notice of noncompliance, and counties are

removed immediately upon attaining compliance. See Exhibit D.

       137.      Additionally and specifically, the “Annual Report” for calendar year 2018 found

multiple deficiencies and Defendants were advised to "promptly initiate and complete appropriate

corrective measures." These deficiencies included, but were not limited to, findings such as:

           •     "Inmate classification paperwork and staff interviews indicated that jail staff rou-
                 tinely exceed custody reassessments are required. One file exceeded the 90-day
                 limit by 27 days."66
           •     "The administration has employed and authorized civilian employees to perform
                 duties of health personnel or trained book in officers which is a violation of
                 minimum jail standards."67
           •     "Observation logs indicated that jail staff exceeded the required face-to-face 15-
                 minute observations on a continual basis in accordance with the jails [sic] own
                 approved operational plan."68
           •     "Observation logs indicated that jail staff exceeded the required face-to-face 60-
                 minute observations on a continual basis by as few as 1 minute up to 126
                 minutes."69
           •     "The administration has employed and authorized civilian employees to perform
                 duties of licensed jailers. These civilian employees are not licensed as jailers by
                 TCOLE as required."70
           •     "The inspection team was unable to verify, through maintained documentation, that
                 recreation is being offered to inmates at least 3 days per week for 1 hours as

66
   37 Tex. Admin. Code § 267.1(b)(3).
67
   37 Tex. Admin. Code § 273.4(a) (emphasis added).
68
   37 Tex. Admin. Code § 273.5(a)(5)
69
   37 Tex. Admin. Code § 275.1
70
   37 Tex. Admin. Code § 275.2 & § 275.7

                                                  43
                 required by minimum jail standards."71

See Exhibit B.

       138.      In sum, the multiple failures (by all named Defendants responsible for the inmates

and pretrial detainees at Bexar County Jail) to maintain minimum standards, along with the evi-

dence of intentional noncompliance, demonstrate a pervasive pattern and practice of dereliction

of duty to protect and keep detainees safe during their incarceration. More disturbing and

relevant to the issues in this case is the blatant disregard for the policies and procedures required

for mental health by the jail through:

           •     Lack of training;

           •     Lack of reassessing inmate classification;

           •     Employing unlicensed civilian employees over critical screening intake areas; and

           •     Intentional circumvention of systems by employees to skip areas of required fields

                 in the grievance tracking system.

See Exhibit B.

       WHEREFORE, Plaintiffs pray for relief as set forth below.

            COUNT III - UNCONSTITUTIONAL EPISODIC ACTS AND
       OMISSIONS PURSUANT TO 42 U.S.C. § 1983 AS TO ALL DEFENDANTS

       139.      Plaintiffs’ reincorporate preceding paragraphs 1-91 as if stated fully herein.

       140.      An episodic-acts-or-omissions claim, in contrast to a "conditions-of-confinement"

claim, faults specific officials for their acts or omissions.72 Here, because the named Defendants,

Bexar County and UHS and Sheriff Salazar, acted with deliberate indifference and because



71
 37 Tex. Admin. Code § 285.1
72
 Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 at * 4 (discussing Estate of Henson v.
Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015)).

                                                  44
there was a pattern and practice of indifference to Plaintiff-Decedent JACK ULE' constitutional

rights, the Defendant entities are also liable for the § 1983 violations.73 According to this Court,

the relevant question for a viable episodic-acts-and-omissions claim is "whether that official

breached his constitutional duty to tend to the basic human needs of persons in his charge."74 Fur-

ther, to restate the Fifth Circuit's explanation of deliberate indifference, "it is obvious that the likely

consequences of not adopting a policy will be a deprivation of constitutional rights."75

        141.    When an official has "subjective knowledge of a substantial risk of serious harm"

to the detainee and responds to that risk with deliberate indifference, a pretrial detainee's constitu-

tional rights are violated.76 This Court stated in Rodriguez, "[i]n other words, the official must

know of and disregard an excessive risk to inmate health or safety."77 The multiple per se viola-

tions of Texas statutes as well as multiple examples of noncompliance with department and

agency guidelines, demonstrate that individually named Defendants knew of the substantial

risk of serious harm to Plaintiff-Decedent Jack Ule, and likely other similarly situated detainees,

and chose to disregard that risk, whether intentionally or through gross negligence.

        142.    Here, Defendant Sheriff Salazar violated multiple "General Duties" required under

§ 511.009 of the Texas Government Code, examples include failing to "report to the Texas Cor-

rectional Office on Offenders with Medical or Mental Impairments on a jail's compliance with

Article 16.22, Code of Criminal Procedure,"78 and failing to ensure the jail adopted "reasonable




73
   See Id. (discussing Sanchez v. Young Cnty., Tex., 866 F.3d 274, 279 (5th Cir. 2017)) (emphasis
added).
74
   Id. (discussing Estate of Henson v. Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015))
(quoting Hare v. City of Corinth, 74 F.3d 633, 645 (5th Cir. 1996)).
75
   Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992).
76
   See Id. (discussing Estate of Henson, 795 F.3d at 463).
77
   Id.
78
   4 Tex. Gov't Code § 511.09(a)(17)

                                                    45
rules and procedures to ensure the safety of prisoners."79 The Fifth Circuit has consistently held

that municipal entities and local governing bodies do not enjoy immunity from suit, either

absolute or qualified, under a civil action for deprivation of rights.80

       WHEREFORE, Plaintiffs pray for relief as set forth below.

     COUNT IV – DISCRIMINATION BY DEFENDANTS BEXAR COUNTY AND UHS
                UNDER THE AMERICANS WITH DISABILITIES ACT
                       AND THE REHABILITATION ACT

       143.    Plaintiffs’ reincorporate preceding paragraphs 1-91 as if stated fully herein.

       144.    The Americans with Disabilities Act (“ADA”) defines psychiatric disability as a

“mental impairment that substantially limits one or more of the major life activities of [an] indi-

vidual; a record of impairment; or being regarded as having such an impairment.81 Both the ADA

and the Rehabilitation Act require public entities—or private entities receiving federal funding—

to provide reasonable accommodations to assist disabled person in accessing public programs and

services.82 “Although units of local governments, such as cities and counties, are "state actors" for

purposes of Federal Constitution's Fourteenth Amendment, Constitution's Eleventh Amendment

does not extend its state immunity from suit by private individuals in federal court to units of local

government; these entities are subject to private claims for damages under Americans with Disa-

bilities Act (42 USCS § 12101 et seq.) without Congress' ever having to rely on § 5 of Fourteenth

Amendment to render them so.”83



79
   4 Tex. Gov't Code § 511.09(a)(23)(A)
80
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) (citing Leathimman v.
Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d
517, 113 S. Ct. 1160 (1993) (emphasis added)).
81
   42 U.S.C. § 12102(2) (1994).
82
   Borum v. Swisher Cnty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at *20 (N.D. Tex.
Sept. 29, 2014) discussing 42 U.S.C. § 12112(b)(5)(A); Griffin v. United Parcel Serv., Inc., 661
F.3d 216, 222 (5th Cir. 2011).
83
   Board of Trustees v. Garrett, 531 U.S. 356, 121 S. Ct. 955, 148 L. Ed. 2d 866 (2001).

                                                 46
          145.   Here, Defendants Bexar and UHS qualify as entities that must abide by the ADA

and Rehabilitation Act and were required to reasonably accommodate Plaintiff-Decedent Jack Ule

due to him known mental disability, specifically, bipolar disorder and schizophrenia. In the forty-

eight hours prior to his death, officers repeatedly notified the nurse that there were concerns about

Jack, who was exhibiting aberrant lack of bowel control, shortness of breath, and confusion. Jack’s

needs were minimized dismissed, and/or ignored. Jack died a horrible, painful death from heart

disease on April 18, 2019, just two weeks after he was incarcerated. Defendants’ treatment of Jack

is consistent with Congress’ finding that “historically, society has tended to isolate and segregate

individuals with disabilities, and, despite some improvements, such forms of discrimination

against individuals with disabilities continue to be a serious and pervasive social problem.”84

          146.   “Establishing a prima facie case of discrimination under the ADA requires the

plaintiff to prove (1) that he is a qualified individual under the ADA/Rehabilitation Act; (2) that

he is being excluded from participation in, or is being denied benefits, services, programs, or other

activities for which a public entity is responsible, or is otherwise being discriminated against by

the public entity; and (3) that such exclusion, denial of benefits, or discrimination is by reason of

his disability.”85

          147.   The first prong of the test is easily met because (1) Plaintiff-Decedent Jack Ule

received Social Security Disability Benefits for his mental condition and UHS repeatedly docu-

mented Jack’s mental illness diagnoses; therefore, it was well-known and easily identifiable that

he was a qualified individual on that basis alone. Alternatively, Jack clearly was “regarded as

disabled” based upon UHS’ documentation stating that Jack had mental illnesses and the medical




84
     42 U.S.C. § 12102(a)(2) (1994).
85
     Id. (discussing Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 671-72 (5th Cir. 2004)).

                                                  47
care provided to Jack, such as the administration of antipsychotic drugs.

        148.    The second prong of the test is equally clear in that, “(2) prison medical care is a

program or service for which a public entity is responsible.”86

        149.    Although there is disagreement among the circuit courts as to the whether courts

should use the definition of intentional discrimination or deliberate indifference standard to inter-

pret the third prong of the test, the Fifth Circuit has “made it clear that a defendant's failure to make

reasonable accommodations to the needs of disabled persons can constitute intentional discrimi-

nation under the ADA and the Rehabilitation Act.87 ADA claims have been extended to the prison

context, where "failure to make reasonable accommodations to the needs of a disabled prisoner

may have the effect of discriminating against [a] prisoner because the lack of an accommodation

may cause the disabled prisoner to suffer more pain and punishment than non-disabled prison-

ers."88 Irrespective of which standard the Court chooses to apply, Defendants Bexar and UHS dis-

criminated against Plaintiff-Decedent Jack Ule because of his inability to pay bail to be released

in conjunction with him mental illness disability that lead to him death.

        150.    The facts and claims alleged herein support the claims for intentional discrimina-

tion by Defendants Bexar County and UHS under the ADA and Rehabilitation Act because Plain-

tiff-Decedent Jack Ule suffered more pain and punishment than a non-disabled pretrial detainee.89



86
   Borum v. Swisher Cnty., 2014 U.S. Dist. LEXIS 140321, at *21.
87
   Id. at *24 (discussing Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 672 (5th Cir. 2004)).
See also Tennessee v. Lane, 541 U.S. 509, 531, 124 S. Ct. 1978, 158 L. Ed. 2d 820 (2004) (noting
that Congress recognized "that failure to accommodate persons with disabilities will often have
the same practical effect as outright exclusion").
88
   Borum v. Swisher Cnty., 2014 U.S. Dist. LEXIS 140321 at *25 (discussing McCoy v. Tex. Dep't
of Criminal Justice, C.A. No. C-05-370, 2006 U.S. Dist. LEXIS 55403, 2006 WL 2331055, at *7
(S.D. Tex. Aug. 9, 2006)).
89
   See McCoy v. Tex. Dep't of Criminal Justice, No. C-05-370, 2006 U.S. Dist. LEXIS 55403 at
*7 (S.D. Tex. Aug. 6, 2006). See also Wright v. Tex. Dep't of Criminal Justice, 2013 U.S. Dist.
LEXIS 176222, 2013 WL 6578994, at *4-5 (N.D. Tex. Dec. 16, 2013) (denying defendant's Rule

                                                   48
The most egregious examples of him suffering at the hands of Defendants, in violation of both

Acts, the fact that in the forty-eight hours prior to his death, officers repeatedly notified the nurse

that there were concerns about Jack, who was exhibiting aberrant lack of bowel control, shortness

of breath, and confusion, yet Jack’s needs were minimized, dismissed, and/or ignored. As a result,

Jack died a horrible, painful death from heart disease on April 18, 2019, just two weeks after he

was incarcerated.

       151.    Incredibly, all of the mistreatment and suffering leading to Jack’s death began, be-

cause he was arrested for trespass by the same hospital entity, which hours prior prematurely had

pushed Jack out of the Emergency Department. Jack was nonviolent in all prior encounters with

the hospital entity. It is inexplicable that Jack was arrested, rather than escorted off the property,

and then, despite his documented mental health history, incarcerated in the Adult Detention Center,

rather than Emergency Mental Health Detention.

                    REQUEST FOR DISCOVERY PRIOR TO GRANTING
                        POTENTIAL 12(B)(6) OR 12(C) MOTIONS

       152.    Because of the limited evidence available to Plaintiffs at this time, Plaintiffs re-

spectfully request that the Court withhold any 12(b)(6) or 12(c) rulings until Plaintiffs have had an

opportunity to conference with Defendants and receive at least limited discovery to determine the

identities of the “Unknown/Unnamed” Employees/Officers liable for the numerous failures that

led to the unconstitutional violations against Plaintiff-Decedent Jack Ule.

       WHEREFORE Plaintiffs pray for relief as set forth below.




12(b)(6) motion to dismiss on plaintiff's ADA claims where plaintiff alleged facts sufficient to
plead intentional discrimination—specifically, defendant's failure to provide reasonable accom-
modations to a suicidal prisoner who later killed himself).

                                                  49
                            PLAINTIFFS‘ PRAYER FOR RELIEF

       153.    Defendants are jointly and severally liable for the wrongs complained herein, either

by virtue of direct participation, acting in concert, or by virtue of encouraging, aiding, abetting,

committing, and or ratifying and condoning the commission of the above described acts and/or

omissions.

       154.    Plaintiff and Plaintiff-Decedent Jack Ule suffered compensatory, special, and pu-

nitive damages and are entitled to the maximum amounts allowed by law for the following:

               a. extreme mental anguish and emotional distress as a result of being held in in-

                   definitely in custody without proper medical and mental health treatment;

               b. violation of Plaintiff-Decedent Jack Ule’s civil rights by Defendants; and

               c. punitive damages for Defendants’ egregious acts and omissions.


       155.    Additionally, as the actions and omissions of Defendants, their agents, employees,

and/or representatives, proximately caused and/or were the moving force of the injuries and dam-

ages to Plaintiff and were the moving force of the wrongful death of Plaintiff-Decedent Jack Ule.

Plaintiff asserts claims under 42 U.S.C. § 1983 and the wrongful death and survival statutes as

specifically pled herein.

       156.    Further, Plaintiff Joe Ule in his capacity as heir-at-law to the Estate of Jack Ule,

decedent, asserts a survival claim on behalf of the Estate, which has incurred damages including,

but not limited to, the following:

               a. past physical pain and suffering;

               b. past mental anguish;

               c. loss of services;

               d. funeral and/or burial expenses; and

                                                50
               e. attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, or as allowed by law.



       157.    Plaintiff Joe Ule, in his individual capacities asserting wrongful death claims, have

incurred damages including, but not limited to, the following:

               a. past and future mental anguish;

               b. past and future loss of companionship, society, services, and affection of Jack

                   Ule; and

               c. attorneys’ fees and costs pursuant to 42 U.S.S. § 1988 or as allowed by law.


       158.    The Fifth Circuit has held that 42 U.S.C. § 1988 incorporates state law wrongful

death and survival remedies under § 1983, thus allowing the surviving relatives of an individual

killed as a result of a § 1983 violation to recover for their own injuries arising out of the wrongful

death.90 In denying defendants’ motion to dismiss in the Borum case, the Northern District Court

found that because the wrongful death and survival remedies therein arose from § 1983 rather than

from state law, the Texas Tort Claims Act does not operate to immunize Defendant from liability.91

Likewise, here Plaintiff seeks damages for Plaintiff-Decedent Jack Ule’s death in accordance with

the wrongful death and survival remedies to fully compensate them for their tragic loss.

       159.    Pursuant to 42 U.S.C. § 1988, Plaintiffs request and are entitled to attorney’s fees

and court costs for litigation of this matter, and all other relief to which plaintiffs are entitled to




90
   See Rhyne v. Henderson Cnty., 973 F.2d 386, 390-91 (5th Cir. 1992).
91
   Borum v. Swisher Cnty., U.S. Dist. LEXIS 140321, at *27-28 (discussing Brown v. Wichita
Cnty., Tex., CIV.A. 7:05-CV-0108O, 2009 U.S. Dist. LEXIS 68957, 2009 WL 2393821, at *4
(N.D. Tex. Aug. 4, 2009), aff'd sub nom. Brown v. Bolin, 500 F. App'x 309 (5th Cir. 2012) ("if a
state wrongful death claim is brought in conjunction with a section 1983 action, the county is no
longer immune, as any attempt to provide immunity over and above those already provided in
section 1983 directly violates federal law")).

                                                  51
under the law.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, JOE ULE, Individually and as

the Representative for the Estate of JACK ULE, decedent, respectfully prays that Defendants,

BEXAR COUNTY, “Unknown/Unnamed” Officers/Employees of BEXAR COUNTY, BEXAR

COUNTY HOSPITAL DISTRICT d/b/a UNIVERSITY HEALTH SYSTEMS, “Unknown/Un-

named” Officers/Employees of BEXAR COUNTY HOSPITAL DISTRICT d/b/a UNIVERSITY

HEALTH SYSTEMS,           and BEXAR COUNTY, SHERIFF JAVIER SALAZAR, and “Un-

known/Unnamed” Officers/Employees of BEXAR COUNTY, SHERIFF JAVIER SALAZAR, be

cited to appear and answer herein, and that upon a final hearing of the cause, judgment be entered

for the Plaintiffs against Defendants, jointly and severally, together with pre-judgment interest at

the maximum rate allowed by law; post-judgment interest at the legal rate, costs of the court; and

such other and further relief to which Plaintiffs may be entitled at law or in equity.

                                    JURY TRIAL DEMAND
                     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY.


Dated: December 17, 2019                      Respectfully submitted,

                                              By: //s// Leslie Sachanowicz
                                                    Leslie Sachanowicz, Esq.
                                                    Texas Bar No. 17503200
                                                    101 Stumberg
                                                    San Antonio, TX 78204
                                                    Email: les.law@hotmail.com
                                                    Tel. (210) 883-8565




                                                 52
